      Case 4:20-cv-08733-YGR Document 62 Filed 08/04/21 Page 1 of 3




1    PAUL, WEISS, RIFKIND, WHARTON &
       GARRISON LLP
2    William A. Isaacson (pro hac vice)
     2001 K Street NW
3    Washington, DC 20006
     Telephone: (202) 223-7313
4    Facsimile:    (202) 379-4937
     Email:        wisaacson@paulweiss.com
5
     Counsel for Defendants
6    Apple Inc.
7

8                                UNITED STATES DISTRICT COURT

9                               NORTHERN DISTRICT OF CALIFORNIA

10   SAURIKIT, LLC,                                 Case No. 4:20-cv-08733-YGR

11                 Plaintiff,                       NOTICE OF WITHDRAWAL OF
                                                    WILLIAM A. ISSACSON AS
12         v.                                       COUNSEL FOR APPLE INC. AND
                                                    [PROPOSED] ORDER
13   APPLE INC.,
                                                    The Honorable Yvonne Gonzalez Rogers
14                 Defendant.

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                          NOTICE OF WITHDRAWAL OF WILLIAM A. ISSACSON
                                                              AS COUNSEL FOR APPLE INC. AND [PROPOSED]
                                                                         ORDER, Case No. 4:20-cv-08733-YGR
     Doc#: US1:14891858v1                     -1-
       Case 4:20-cv-08733-YGR Document 62 Filed 08/04/21 Page 2 of 3




1    TO THIS COURT, TO ALL PARTIES, AND TO THEIR ATTORNEYS OF RECORD:
2            PLEASE TAKE NOTICE that the undersigned, William A. Isaacson (admitted pro hac

3    vice), and the law firm of Paul, Weiss, Rifkind, Wharton & Garrison LLP, hereby withdraw as

4    counsel of record for Defendants Apple Inc. in the above-captioned litigation. Accordingly, it is

5    requested that the Court remove Mr. Isaacson and Paul, Weiss, Rifkind, Wharton & Garrison LLP

6    from all applicable service lists, including Notice of Electronic Filing. All other counsel of record

7    for Defendants Apple Inc. remain unchanged, and the withdrawal of Mr. Isaacson and Paul, Weiss,

8    Rifkind, Wharton & Garrison LLP will not cause any prejudice or delay in this litigation.

9

10

11    Dated: August 4, 2021                               Respectfully submitted,

12                                                        PAUL, WEISS, RIFKIND, WHARTON &
                                                          GARRISON LLP
13
                                                          /s/ William A. Isaacson
14                                                        William A. Isaacson (pro hac vice)
                                                          2001 K Street NW
15                                                        Washington, DC 20006
                                                          Telephone: (202) 223-7313
16                                                        Facsimile: (202) 379-4937
                                                          Email:        wisaacson@paulweiss.com
17

18                                                        Counsel for Defendants
                                                          APPLE INC.
19
      IT IS SO ORDERED
20

21    DATED:                                              Honorable Yvonne Gonzalez Rogers
                                                          United States District Judge
22

23

24

25

26

27

28
                                                                     NOTICE OF WITHDRAWAL OF WILLIAM A. ISSACSON
                                                                         AS COUNSEL FOR APPLE INC. AND [PROPOSED]
                                                                                    ORDER, Case No. 4:20-cv-08733-YGR
                                         - 2 -Doc#: US1:14891858v1
       Case 4:20-cv-08733-YGR Document 62 Filed 08/04/21 Page 3 of 3




1

2                                    CERTIFICATE OF SERVICE

3            I hereby certify that, on August 4, 2021, this document was filed with the Clerk of the

4    Court using CM/ECF, which will send notification of such filing to the attorneys of record in this

5    case.
                                                  By: /s/ William A. Isaacson
6                                                                William A. Isaacson
7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                                  NOTICE OF WITHDRAWAL OF WILLIAM A. ISSACSON
                                                                      AS COUNSEL FOR APPLE INC. AND [PROPOSED]
                                                                                 ORDER, Case No. 4:20-cv-08733-YGR
                                        - 3 -Doc#: US1:14891858v1
